Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments
The RCE and Amendment filed on 09/24/21 are acknowledged. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/24/21 has been entered.

Status of Claims
Claims 1, 3, 5-7, 11 and 21 are pending. 
In the submission filed 09/24/21, claims 1, 3 and 21 were 
Claims 1, 3, 5-7, 11 and 21 are rejected. 

Response to Arguments
Regarding the rejection under 35 U.S.C. 112
The rejection under 35 U.S.C. 112 is withdrawn in view of the claim amendments.
Regarding the rejection under 35 U.S.C. 101
The rejection under 35 U.S.C. 101 is withdrawn in view of the claim amendments.
The Examiner deems that the independent claims either (1) are necessarily rooted in computer/network technology, being directed to an alleged improvement in computer/network capabilities (and hence not to recite an abstract idea), or (2) are directed to an abstract idea (as per the previous rejection under 35 U.S.C. 101) but integrate the abstract idea into a practical application by virtue of the recited computer/network subject matter that represents a significant element of the claimed apparatus and process. The Examiner does not agree that the claims represent an improvement (see the instant rejection under 35 U.S.C. 103). The Examiner does not find in the claims any non-conventional process or non-generic arrangement of 
Regarding the rejection under 35 U.S.C. 103
Applicant's arguments have been fully considered but are not persuasive and/or are moot in view of the revised mapping of the claims and the additional portions of the prior art being cited in the current rejection.
Although Lovelett does not use the terms “application layer” and “presentation layer,” nonetheless Lovelett teaches the recited conversions at those layers.
Applicant’s specification as filed, pp. 2, 9, 12, 19, teaches that conversion from one programming language (e.g., XML, ASN.1) to another, providing mapping between different syntaxes and semantics, providing translation between application and network formats, and converting ISO 8583 encoding rules, FTP and SMTP, are matters of translation at the presentation layer.
Applicant’s specification as filed, pp. 2, 9, 12, 19, teaches that conversion from one standard (e.g., ISO 20022, ISO 8583) to another, identifying communication partners, determining resource availability and synchronizing communication, are matters of translation at the application layer.
As another example of what constitutes application layer translation, Singh (US 2007/0005613 A1; cited on Notice of References Cited, Form PTO-892) is noted. Singh, 0035, acknowledges the OSI 7-layer computer networking model, as does Applicant (Fig. 3, specification as filed, pp. 7-9). Singh, e.g., 0034, 0059, translates based on application level content. Singh 0062-0066, 0073-0081 describes application level content as account numbers, etc., required message format, network addresses of and preferences for particular transaction processors, and describes application level matters as routing, determining appropriate transaction processors, networks, etc., formatting, adding information. Singh 0104-0122 describes, e.g., translating from XML (format used by ISO 20022) to ISO 8583 format, and between different encoding schemes, data types, etc.  Singh 0123ff provides additional detail. 
(Networking Space and OSI Model (both cited on Notice of References Cited, Form PTO-892) attest that the distinction between the presentation layer and the application layer is fuzzy and in effect there is overlap as to what matters are considered to be at the application layer versus at the presentation layer, as the above accounts also suggest.)
Lovelett teaches translations such as the above-described translations, which are presentation layer and application layer translations. See Lovelett, e.g., 0031-0032, 0048-0049, 0096-0120, 0139-0143, 0145-0190, 0193-0208, 0216, 0226, 0263-0289 (translating from/to ISO 8583, ISO 20022, XML/other, converting between different formats/file formats, creating PIF and RAF from TIF, matching data fields, adding missing data/populating mandatory fields, determining appropriate different routing/ connectivity/transmission modes (e.g., FTP, etc.) and destinations (transaction processors) for card or EFT processing, supporting different authorization requirements and interfaces). Thus, Lovelett explicitly references ISO 8583, ISO 20022, XML, and FTP -- Applicant’s examples of application layer and presentation layer translating -- in its teachings of data translation and management and outbound processing.
Inasmuch as Lovelett teaches translating at the application layer and the presentation layer, Lovelett’s apparatus for performing these operations (e.g., engine 502 with DBs 512, 514) constitutes an application layer translation module and a presentation layer translation module.
Applicant's attention is also drawn to the prior art made of record but not applied in the instant rejection. See Conclusion section, below.
Regarding support for the instant claim amendments
This section 10. is for clarification of the record.
The bulk of Applicant’s amendments to the independent claims pertain to the presentation layer translation module and the application layer translation module (all amendments except claim 1, step A-4, and claim 21, operation A-2, as per annotations used in the rejection under 35 U.S.C. 103 below). 
In Applicant’s specification, the description of the operations claimed as being performed by the presentation layer translation module and the application layer translation module amounts generally to mere bald assertions that the operations are performed, without provision of detail as to how the operations are performed. In this regard, the discussions in Applicant’s specification that are explicitly pertinent are at 9:8-18, 12:20-29, 17:18-25, 18:20-19:11 and 19:20-30. (All references to Applicant’s specification refer to page and line number (page:line) of Applicant’s specification as filed.) Applicant’s specification does not provide explicit statement as to how the claimed operations are performed. As best understood, the claimed operations of the presentation layer translation module and the application layer translation module are intended to be performed by (using) the mapping performed by the data dictionary module (described at 3:27-28, 12:30-31, 17:25-26 and 19:29-30; to a significant extent, repetitive descriptions), and in addition, the claimed operations of the application layer translation module are also intended to be performed by the mapping performed by the presentation layer (described at 9:8-10). That is, the mappings by the data dictionary module and (in the case of application layer translation module) the presentation layer constitute the explanation/detail as to how the claimed operations of the presentation layer translation module and the application layer translation module are actually performed as intended by the inventor. The description of these mappings in Applicant’s specification is very limited (see 3:27-28, 9:8-10, 12:30-31, 17:25-26, 19:29-30). Accordingly, the explanation is deemed minimal, and as such the claims stand close to being rejected under 35 U.S.C. 112(a) for lack of algorithm as described per MPEP 2161.01.I: 
the specification does not sufficiently describe how the function is performed or the result is achieved. … the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be [but is not] described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. (Bold added; underlining in original.)

See also MPEP 2163.03.V.

Examiner's Comments
Optional Language/Contingent Limitations
Claim 1 recites:
a data dictionary module permitting the gateway processor to map business fields and their locations between various protocols." In view of the word "permitting" the claim does not require that the recited mapping operation actually be performed. 
As per MPEP 2103.I.C.:
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. [For example:] 
(A) statements of intended use or field of use, including statements of purpose or intended use in the preamble,  
(B) "adapted to" or "adapted for" clauses,
(C) "wherein" or "whereby" clauses,
(D) contingent limitations,
(E) printed matter, or
(F) terms with associated functional language.

As per MPEP 2111.04.II.
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.


Therefore, the above claim language, which is optional/ contingent limitations, does not limit the scope of the claim under the broadest reasonable interpretation to require both method steps.

Note: In the interest of compact prosecution, prior art is cited for the aforementioned claimed subject matter that does not limit the scope of the claims. See rejection under 35 U.S.C. 103 below.

Claim Objections
Claims 1 and 21 are objected to because of the following informalities: 
Claims 1 and 21 include the recitation “EFT (electronic funds transfer)” at the 4th and 6th to last lines thereof, respectively. The parenthetical content here is redundant in view of lines 1 and 2 of the claims, respectively, and hence should be deleted.

Claim Rejections - 35 U.S.C. § 112 
35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-7, 11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Not in the Specification
Claims 1 and 21 recite "translat[ing] … utilizing one of the presentation layer translation module or the application layer translation module and by utilizing the data dictionary module, the token to an EFT system addressing indicator that represents the funding account, the EFT system addressing indicator being of a type used in an EFT (electronic funds transfer) system, wherein the EFT system addressing indicator comprises a different format from the token."
The two formats invoked in this recitation and the translation between them is described in Applicant’s specification at 18:20-19:11 (Fig. 7, 702, 704). (All references to Applicant’s specification refer to page and line number (page:line) of Applicant’s specification as filed.) Here the two formats are described as a standard payment card account system format for payment card account numbers and an EFT/ACH system format, e.g., the IBAN format for bank account numbers. 
Relatedly, Applicant’s specification at 19:20-30 (Fig. 8, 802, 804, 806) describes the conversion/translation of the entire transaction request message, which includes the token (18:20-22). Here, the conversion/translation from payment card account transaction message format to EFT/ACH transaction message format is described as occurring at the application layer. The conversion/translation occurring at the presentation layer is described as being from a programming language used for payment card account transactions to a programming language used in EFT transaction messages. However, the translation of the token as previously described (18:20-19:11, Fig. 7, 702, 704) refers only to the format of the numbers, not to the programming language used for the transaction messages. Accordingly, while the entire transaction message is described as being converted/ translated at both the presentation layer and the application layer, support is not found for converting/translating the token itself using the presentation layer. Thus, support in Applicant's disclosure is not found for "translat[ing] … utilizing … the presentation layer translation module …, the token to an EFT system addressing indicator that represents the funding account, the EFT system addressing indicator being of a type used in an EFT (electronic funds transfer) system, wherein the EFT system addressing indicator comprises a different format from the token."
Claims 3, 5-7 and 11 are rejected by virtue of their dependency from a rejected base claim.

35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-7, 11 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Unclear Scope 
Claims 1 and 21 are unclear for the reasons given in the rejection under 35 U.S.C. 112(a) above: in view of the lack of support under 35 U.S.C. 112(a), it is not clear how the translating of the token would be performed by utilizing the presentation layer translation module.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claims 3, 5-7 and 11 are rejected by virtue of their dependency from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5-7, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lovelett et al. (U.S. Patent Application Publication Number 2014/0324687 A1), hereafter Lovelett, or alternatively, over Lovelett in view of Gordon et al. (U.S. Patent Application Publication Number 2014/0074724 A1), hereafter Gordon.

Regarding Claim 1
Lovelett teaches:
(step A) receiving, by the payment network bridging computer (apparatus (gateway) 102) from one of an acquirer computer or an originator payment services provider (PSP) computer (third party partner 106), a first transaction request message (inbound payment file/TIF) including a … that represents a funding account, the token being in a format (e.g., EDI, 0096-0125) used in a payment card account system; (0028, 0031, 0032, 0045, 0054-0061, esp. 0054, 0056, 0096-0125, note 0110, 0160, Fig. 5, 504, 512)
(step A-1) wherein the payment network bridging computer comprises a gateway processor operably connected to a storage device storing: (Figs. 1, 5, 17, 0028, 0031, 0523)
(step A-2) a presentation layer translation module (e.g., Fig. 5, 502, 512, 514) including instructions which when executed cause the gateway processor to convert transaction messages at a presentation layer from a programming language used for payment card account transaction messages to a programming language used in EFT transaction messages, (0031-0032, 0048-0049, 0096-0120, 0139-0143, 0145-0190, 0193-0208, 0216, 0226, 0263-0289)
(step A-3) an application layer translation module (e.g., Fig. 5, 502, 512, 514) including instructions which when executed cause the gateway processor to convert transaction messages at an application layer between a first standard message format used in payment card account transaction messages to a second standard message format used in EFT transaction messages, and (0031-0032, 0048-0049, 0096-0120, 0139-0143, 0145-0190, 0193-0208, 0216, 0226, 0263-0289)
(step A-4) a data dictionary module (e.g., Fig. 5, 502, 512, 514) permitting the gateway processor to map business fields and their locations between various protocols; (0031-0032, 0048-0049, 0096-0120, 0139-0143, 0145-0190, 0193-0208, 0216, 0226, 0263-0289)
(step B) translating, by the gateway processor of the payment network bridging computer utilizing one of the presentation layer translation module or the application layer translation module and by utilizing the data dictionary module, the … to an EFT system addressing indicator that represents the funding account, the EFT system addressing indicator being of a type used in an EFT (electronic funds transfer) system, wherein the EFT system addressing indicator comprises a different format from the token; and (0031-0032, 0048-0049, 0096-0120, 0139-0143, 0145-0190, 0193-0208, 0216, 0226, 0263-0289)
(step C) transmitting, by the payment network bridging computer to the EFT system, a second transaction request message (outbound payment instruction file/PIF) comprising the EFT system addressing indicator. (0032, 0054-0061, 0084-0085, 0140, 0161, 0235, 0265, 0289, Figs. 1, 5)
As per above, Lovelett teaches receiving and translating a payment card account number. In the embodiments of Lovelett cited above, Lovelett does not explicitly disclose receiving and translating a token. However, in analogous art, Lovelett, in other embodiments, teaches:
(step A) … token … (0180, 0190, 0476, 0481, 0490, 0501)
(step B) … token … (0180, 0190, 0476, 0481, 0490, 0501) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lovelett's embodiments cited above with Lovelett's other embodiments cited here, because the use of a token as taught would serve to make Lovelett's embodiments cited above more secure, a feature espoused by Lovelett, e.g., 0036, and understood by one of ordinary skill in the art to be highly desirable in this art, as evidenced, e.g., by Gordon, 0006, 0042-0046.
Alternatively, in analogous art, Gordon teaches:
(step A) … token … (0045 (Account Access Token (AAT)), 0057, see also 0032, 0033, 0042-0046, 0049, 0050, 0055)
(step B) … token … (0045, (Account Access Token (AAT)), 0057, see also 0032, 0033, 0042-0046, 0049, 0050, 0055) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lovelett's electronic payment systems and methods, by incorporating therein these teachings of Gordon regarding a token (that is translated using a data dictionary), for the same reasons as given above for combining Lovelett's different embodiments.

Regarding Claim 3
Lovelett, or alternatively Lovelett in view of Gordon, teaches the limitations of base claim 1 as set forth above. Lovelett further teaches:
wherein the first transaction request message is received by the payment network bridging computer from the payment card account system. (As per/further to claim 1, step A, above, 0028)

Regarding Claim 5
Lovelett, or alternatively Lovelett in view of Gordon, teaches the limitations of base claim 1 and intervening claim 3 as set forth above. Lovelett further teaches:
wherein the second addressing indicator is a bank deposit account number. (As per claim 1, see steps A-C, above)

Regarding Claim 6
Lovelett, or alternatively Lovelett in view of Gordon, teaches the limitations of base claim 1 and intervening claims 3 and 5 as set forth above. Lovelett further teaches:
wherein the funding account is a bank deposit account owned by the account holder. (As per claim 1, step C, above, 0161)

Regarding Claim 7
Lovelett, or alternatively Lovelett in view of Gordon, teaches the limitations of base claim 1 and intervening claims 3, 5 and 6 as set forth above. Lovelett further teaches:
wherein the first and second transaction request messages relate to a purchase transaction initiated by the account holder at a merchant's point of sale. (0152-0167)

Regarding Claim 11
Lovelett, or alternatively Lovelett in view of Gordon, teaches the limitations of base claim 1 as set forth above. Lovelett further teaches:
wherein the EFT system is an ACH (automated clearing house) system. (0032, 0085)

Regarding Claim 21
Lovelett teaches: 
a gateway processor; (Fig. 1, 102, 0028, 0523)
a communication device operably coupled to the gateway processor; and (0029, 0120, Figs. 1, 17)
a storage device storing a presentation layer translation module, an application layer translation module and a data dictionary module (e.g., Fig. 5, 502, 512, 514), the storage device operably coupled to the gateway processor, wherein the storage device stores processor executable instructions which when executed cause the gateway processor to: (Fig. 5, 0031, 0523)
(operation A) receive a first transaction request message via the communication device from one of an acquirer computer or an originator payment services provider (PSP) computer, wherein the first transaction request message comprises a … that represents a funding account, and wherein the token is in a format used by a payment card account system; (As per claim 1, step A, above)
(operation A-1) execute instructions of one of the presentation layer translation module causing the gateway processor to convert transaction messages at a presentation layer from a programming language used for payment card account transaction messages to a programming language used in EFT transaction messages, or the application layer translation module causing the gateway processor to convert transaction messages at an application layer between a first standard message format used in payment card account transaction messages to a second standard message format used in EFT transaction messages; (0031-0032, 0048-0049, 0096-0120, 0139-0143, 0145-0190, 0193-0208, 0216, 0226, 0263-0289)
(operation A-2) map business fields and their locations between various protocols utilizing the data dictionary module; (0031-0032, 0048-0049, 0096-0120, 0139-0143, 0145-0190, 0193-0208, 0216, 0226, 0263-0289)
(operation B) translate, by utilizing one of the presentation layer translation module or the application layer translation module and by utilizing the data dictionary module, the … into an EFT (electronic funds transfer) system addressing indicator that represents the funding account, wherein the EFT system addressing indicator is of a type used in an EFT system, and wherein the EFT system addressing indicator comprises a different format from the token; and (0031-0032, 0048-0049, 0096-0120, 0139-0143, 0145-0190, 0193-0208, 0216, 0226, 0263-0289)
(operation C) transmit, via the communication device, a second transaction request message comprising the EFT system addressing indicator to the EFT system. (As per claim 1, step C, above)
As per above, Lovelett teaches receiving and translating a payment card account number. In the embodiments of Lovelett cited above, Lovelett does not explicitly disclose receiving and translating a token. However, in analogous art, Lovelett, in other embodiments, teaches:
(operation A) … token … (0180, 0190, 0476, 0481, 0490, 0501)
(operation B) … token … (0180, 0190, 0476, 0481, 0490, 0501) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lovelett's embodiments cited above with Lovelett's other embodiments cited here, because the use of a token as taught would serve to make Lovelett's embodiments cited above more secure, a feature espoused by Lovelett, e.g., 0036, and understood by one of ordinary skill in the art to be highly desirable in this art, as evidenced, e.g., by Gordon, 0006, 0042-0046.
Alternatively, in analogous art, Gordon teaches:
(operation A) … token … (0045 (Account Access Token (AAT)), 0057, see also 0032, 0033, 0042-0046, 0049, 0050, 0055)
(operation B) … token … (0045, (Account Access Token (AAT)), 0057, see also 0032, 0033, 0042-0046, 0049, 0050, 0055) 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the claimed invention to have modified Lovelett's electronic payment systems and methods, by incorporating therein these teachings of Gordon regarding a token (that is translated using a data dictionary), for the same reasons as given above for combining Lovelett's different embodiments.

Conclusion
The prior art made of record and not relied upon, as set forth in the accompanying Notice of References Cited (PTO-892), is considered pertinent to applicant's disclosure. In particular, NeaPay (two references), Lusispayments (two references), EFT Lab (two references), and IBM Developer teach, inter alia, translating between ISO 20022/XML and ISO 8583 at application and presentation layers (programming language, format, etc.); ISO 20022 teaches, inter alia, converting ISO 20022 to ASN.1; Kumnick (e.g., Fig. 9, 920, 0136) teaches, inter alia, translating between XML (which is used for ISO 20022) and ISO 8583; and Fuentes teaches, inter alia, building a modified ISO 8583 message for communication compatible with XML, to enlarge the scope of potential parties to a transaction, and converting between the modified ISO 8583 and standard ISO 8583 message/format.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W PINSKY whose telephone number is (571)272-4131.  The examiner can normally be reached during the hours of 8:30 am – 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DWP/
Examiner, Art Unit 3692
/ERIC T WONG/Primary Examiner, Art Unit 3692